Russell, C. J.
1. » Though it appears to us that the preponderance of the evidence was in favor of the defendant in the justice’s court, there was some evidence to authorize the verdict returned by the jury in that *658court; and since one can not complain merely because a larger finding could have been returned against him, the judge of the -superior court did not err in approving the finding of the jury and overruling the certiorari.
Decided February 18, 1916.
Certiorari; from Hall superior court — Judge J. B. Jones. January 23, 1915.
A. G. Wheeler, G. N. Davie, for plaintiff in error.
TF. M. Johnson, contra.
2. It appearing, from the certificate of the justice of the peace, that the costs which had accrued in the justice’s court had been paid by the petitioner for certiorari, it is directed that that part of the judgment of the superior court awarding $8.95 costs in the justice’s court be stricken from the final judgment as entered in the superior court, and, upon this being done, that the judgment of the superior court be affirmed. Judgment affirmed, with direction.